DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species of claim 3, sequencing and claim 14 in the reply filed on 3/9/2022 is acknowledged.  The traversal is on the ground(s) there is no search burden.  This is not found persuasive because The species are independent or distinct because searching methods requiring  primer extension are will not inherently   provide art on extension by ligation, as primer extension will not inherently provide art on ligation or ligation splint. Further methods requiring sequencing will not inherently provide art on qPCR or an array. Finally,searching method requiring equimolar probes will not inherently provide art on methods requiring different concentrations of probes.
Claims 4 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2022.
Priority
The instant application was filed 09/11/2019 and claims priority from provisional application 62732344 , filed 09/17/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2019 
is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 2, 6,  9-11 and 16 objected to because of the following informalities: 
Claim 2 is objected to as it recites “Tm” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 6 is objected to as it recites “qPCR” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim10 is objected to as it recites “Tm” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.

Claim 11 is objected to as it recites “Tm” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 9 and 16 depend from claim 1, which provides steps (a) and (b).  However claims 9 and 16 also provide steps (a) and (b).  Claims are more concise when they provide additional steps, but do not provide the same step letters or numbers.  
   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 depends from claim 1 via claim 2.    Claim 5 requires, “wherein step (c) comprises quantifying the extension products.”  However, neither claim 1 or 2 provide a step (c).  Thus the metes and bounds of the claim are unclear.
Claim 6 depends directly from claim 1. Claim 6 requires, “w wherein the quantifying of step (c) is done by sequencing, qPCR, or by hybridization to an array..”  However, claim 1 does provide a step (c).  Thus the metes and bounds of the claim are unclear.
Claim 10 recites, “the same target sequence.”  Claim 10 depends from claim 1 which does not recite, “target sequence.”  However, claim 1 recites, “target molecule.” Thus the metes and bounds are unclear what “the same target sequence” is referencing.”
Claims 11-12 are rejected as they depend from claim 10.  
Claim 11 recites, “the competitor oligonucleotides.”  Claim 11 depends from claim 10 and claim 1  which do not recite, “competitor oligonucleotides.” hus the metes and bounds are unclear what “competitor oligonucleotides” is referencing.”
Claim 15 recites, “wherein the detector oligonucleotides are hybridized in order or their concentration.”  The claim is confusing how something can be hybridized in order or “their concentration.”
Claim 16 in (b) recites, “(a)”   and “(b)” in step (c).  However, claim 16 depends from claim 1 which also has (a) and (b).  Thus the metes and bounds are unclear to which (a) and (b) the limitations of claim 16 are referencing.
 Claim 17 recites, “the first target sequence.”  Claim 16 depends from claim 1 which does not recite, “first target sequence.”  Claim 1 recites, “target molecule.”  Thus the metes and bounds are unclear.  
Claims 18-19 are rejected as they depend from claim 17.
Claim 20 recites, “wherein the sequence that is complementary to the first target sequence of (a)(i) is the same in all of the first detector oligonucleotides.”  The metes and bounds are unclear as neither claim 1 or claim 16 from which do not recite, “(a)(i)”.    Thus the metes and bounds are unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-9, 16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Neuron. 2016 October 19; 92(2): 342–357. doi:10.1016/j.neuron.2016.10.001.)and Kwon (wo2017074067)
Shah teaches, “For this set of genes, 214 were selected from a list of transcription factors and signaling pathway components and the remaining 35 were selected from cell identity markers from another single cell RNAseq dataset (Tasic et al, 2016). The 214 genes were barcoded by 5 rounds of hybridization, while the remaining genes were imaged in 7 rounds of non-barcoding serial hybridization. To quantify the efficiency of this experiment, 4 genes in the barcoding set (Smarca4, Sin3a, Npas3, and Neurod4) were re-probed with smHCR. The barcoding efficiency of the 249 gene probe set was found to be 71% with and R value of 0.80 (Fig S6D). In single cells, we detect on average 2807±1660 (mean±s.d., N=2050 cells) total barcoded barcodes.” (page 9, 2nd paragraph)
Shah does not specifically teach the barcode is a nucleic acid.
However Kwon teaches, “barcode material (for example, a DNA genome, an RNA alkene, a protein, or a fluorescent material) into the recovery container to introduce a single barcode into one or more biomolecules to chemically label the one or more biomolecules.” (71 of translation).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a nucleic acid barcode as part of the barcode of Shah.  The artisan would be motivated as Kwon teaches nucleic acids as well as fluorescence are known types of barcodes for biological samples.  The artisan would have a reasonable expectation of success as the artisan is merely using art accepted barcodes.  
With regards to claims 7-8, Shah teaches “For this set of genes, 214 were selected from a list of transcription factors and signaling pathway components and the remaining 35 were selected from cell identity markers from another single cell RNAseq dataset (Tasic et al, 2016). The 214 genes were barcoded by 5 rounds of hybridization, while the remaining genes were imaged in 7 rounds of non-barcoding serial hybridization. To quantify the efficiency of this experiment, 4 genes in the barcoding set (Smarca4, Sin3a, Npas3, and Neurod4) were re-probed with smHCR. The barcoding efficiency of the 249 gene probe set was found to be 71% with and R value of 0.80 (Fig S6D). In single cells, we detect on average 2807±1660 (mean±s.d., N=2050 cells) total barcoded barcodes.” (page 9, 2nd paragraph)
With regards to claim 9, Shah teaches 5 rounds of hybridization.  Thus it is obvious to one of ordinary skill in the art there is a first hybridization with a detector oligonucleotide, hybridization and a second hybridization.  
With regards to claim 16, Shah teaches “For this set of genes, 214 were selected from a list of transcription factors and signaling pathway components and the remaining 35 were selected from cell identity markers from another single cell RNAseq dataset (Tasic et al, 2016). The 214 genes were barcoded by 5 rounds of hybridization, while the remaining genes were imaged in 7 rounds of non-barcoding serial hybridization. To quantify the efficiency of this experiment, 4 genes in the barcoding set (Smarca4, Sin3a, Npas3, and Neurod4) were re-probed with smHCR. The barcoding efficiency of the 249 gene probe set was found to be 71% with and R value of 0.80 (Fig S6D). In single cells, we detect on average 2807±1660 (mean±s.d., N=2050 cells) total barcoded barcodes.” (page 9, 2nd paragraph)
Claim(s) 2-3, 5-6 is/are rejected under 35 U.S.C. 103 as beingunpatentable over Shah (Neuron. 2016 October 19; 92(2): 342–357. doi:10.1016/j.neuron.2016.10.001.)and Kwon (wo2017074067)  as applied to claim 1, 7-9, 16,   above, and further in view of Arezi(Analytical Biochemistry 321 (2003) 226–235) .The art of Shah and Kwon are set forth above.
Shah and Kwon do not specifically teach increasing the melting temperature of detector probe by extending the length.
However, Khandelwal teaches, “DNA denaturation (melting) is the process of separation of dsDNA into two single strands. This cooperative unwinding is also known as helix-coil or melting transition [9]. DNA melting occurs over a small range of temperature and results in changes in its physical properties [10]. It has been known since the 1950s, that heating a DNA solution above room temperature results in the separation of strands. The temperature at which half of the DNA molecule is denatured, i.e. one half is in double helical form and the other half in a random coil state, is termed as the melting temperature of the DNA, Tm [9]. The melting temperature depends on a variety of factors, such as the length of DNA [11,12] (shorter pieces tend to melt more easily, [13]), the nucleotide sequence composition [14–16], salt concentration (ionic strength of the added salt) [14–15,17] and generally lies between 50oC and 100oC.”
Arezi teaches the thermostable polymerases elongate nucleic acids and quantitation by real time PCR..
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims extend the nucleic probes during hybridization by the use of thermostable polymerase for qPCR.  The artisan would be motivated to increase the melting temperature of the probe to increase stability.  The artisan would have a reasonable expectation of success as the artisan is using known methods to increase stability of probe.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as beingunpatentable over Shah (Neuron. 2016 October 19; 92(2): 342–357. doi:10.1016/j.neuron.2016.10.001.)and Kwon (wo2017074067)  as applied to claim 1, 7-9, 16,   above, and further in view of Nowak(Hindawi Publishing Corporation BioMed Research International Volume 2015, Article ID 413262, 8 pages)
	This rejection is presented in part due to the confusing nature of the claims as detailed above. 
The art of Shah and Kwon are set forth above.
Shah and Kwon do not specifically teach assembling probes in a sequential order with decreasing melting temperatures.  .
However, Nowak teaches, “The proposed modification of the assembly method by ligation is carrying out the reaction at decreased temperatures, which helps in providing deterministic assembly of fragment “ (page 2, 1st paragraph). Nowak teaches, “The assembly method uses a decreasing mixture temperature to increase the length and reliability of synthesis.” (page 7, 2nd column). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design oligonucleotides to have decreasing melting temperatures.  The artisan would be motivated to provide an ordered or deterministic assembly of barcoded detector oligonucleotides to the target nucleic acid molecule.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods.
Claim(s) 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Neuron. 2016 October 19; 92(2): 342–357. doi:10.1016/j.neuron.2016.10.001.)and Kwon (wo2017074067)  as applied to claim 1, 7-9, 16,   above, and further in view of Vigneault (WO2017053902)
The art of Shah and Kwon are set forth above.
Shah and Kwon do not specifically teach using different concentration of probes.
However, Vigneault teaches the use of different concentration of probes/barcodes 00213.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use different concentration.  The artisan would be motivated to provide different amounts of probes/barcodes to maximize binding. .  The artisan would have a reasonable expectation of success as the artisan is just varying concentrations of known probes/barcodes.  
Shah and Kwon do not specifically teach using detector probes to the same target sequence with different barcodes.(claim 16 and 20)
However, Vigneault teaches the use  unique molecular identifier (UMI) to label each molecule.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use unique molecular identifier (UMI) to label each molecule.  The artisan would be motivated to provide different allow each molecule to be individually identified for later analysis of sequencing data.  The artisan would have a reasonable expectation of success as the artisan ismerely using knonw UMI or unique barcodes as taught by the art. 
The Shah, Kwon and Vigneault together render claims 18 and 19 obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-12, 14-20provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/043539. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant independent claim is drawn to a method of analyzing a sample by hybridizing oligonucleotides in a predefined temporal order, comprising: (a) sequentially hybridizing multiple sets of barcoded detector oligonucleotides with a sample that comprises a population of target molecules, wherein the detector oligonucleotides are complementary to a sequence in the target molecules and the different sets of oligonucleotides hybridize to the sequence in a predefined temporal order, and wherein the barcodes of the detector oligonucleotides identify the order of hybridization; and (b) quantifying the amount of each barcode sequence in the barcoded detector oligonucleotides that hybridize to the sequence in the population of molecules in step (a).
The claims of 539 are drawn to A method of sample analysis comprising: (a) obtaining a reagent system comprising: a plurality of oligonucleotide sets, each set comprising: i. a first detector oligonucleotide comprising a sequence that is complementary to a target sequence and a barcode that is 5' of the target-complementary sequence; and ii. a first competitor oligonucleotide that does not comprise the barcode and competes with the first detector oligonucleotide for binding to the target sequence; wherein: i. the concentration of the competitor oligonucleotide is different in each of the oligonucleotide sets; and ii. the barcode sequence is different in each oligonucleotide set and indicates the concentration of the first competitor oligonucleotide in the oligonucleotide set; (b) sequentially hybridizing the oligonucleotide sets of (a) with a sample that comprises a population of molecules that comprise the target sequence, wherein the oligonucleotide sets are hybridized in order of increasing concentration of the competitor oligonucleotide; and (c) quantifying the amount of each barcode in the detector oligonucleotides that hybridize to the population of molecules in step (b).
Thus it is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that the claims of ‘539are a species encompassed by the instant claims
Summary
No claims are allowed.
Coskun (nature methods | VOL.13 NO.8 | AUGUST 2016 | pages 657-)  may be of interest in this case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634